UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

JUN 2 6 2008
Dr. Carol Ann Baglin
Assistant State Superintendent
Division of Special Education/
Early Intervention Services
Maryland State Department of Education
200 West Baltimore Street
Baltimore, Maryland 21201
Dear Dr.
We are in receipt of your letter requesting clarification from the Office of Special
Education Programs (OSEP) regarding the parent's role in the team process as it pertains
to 34 CFR §300.543. Your letter to OSEP was prompted by the Baltimore City Public
Schools System's (BCPSS) response to your office's interpretation made in a finding to a
complaint investigation "that a parent is a full member of the IEP team who maintains all
of the rights of school personnel, including the opportunity to agree or disagree with the
decision as to whether the student has a specific learning disability and to certify in
writing that the written report reflects his or her conclusion." You are seeking OSEP's
clarification of the parent's role in the IEP team process as it pertains to 34 CFR
§300.543.
A key emphasis in the 1997 amendments to the Individuals with Disabilities Education
Act (IDEA) and the implementing regulations was the strengthening of the parents' role
in their child's education and an expansion of opportunities for parents and key public
agency staff to work in new partnerships at the State and local levels. (See Appendix A
to 34 CFR part 300, Section II). Accordingly, the IDEA and the implementing
regulations require that parents have an opportunity to participate in meetings and be part
of the groups that make decisions about identification, eligibility, evaluation, educational
placement and the provision of a free appropriate public education. (See 34 CFR
§§300.501,300.533(a)(1), 300.534(a)(1)). Further, parents' concerns and the information
they provide about their children must be considered in developing and reviewing the
IEPs. (See 34 CFR §§300.343(c)(iii) and 300.346(a)(1)(i)).
Sections 300.540-300.543 of the Part B regulations set forth the Additional Procedures
for Evaluating Children with Specific Learning Disabilities. Section 300.540 states that
"the determination of whether a child suspected of having a specific learning disability
(SLD) is a child with a disability as defined in 34 CFR §300.7, must be made by the
child's parents and a team of qualified professionals which must include - (a)(1) the
child's regular teacher; or (2) if the child does not have a regular teacher, a regular
classroom teacher qualified to teach a child of his or her age; or (3) for a child of less
400 MARYLAND AVE., S.W., WASHINGTON, D.C 20902
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Carol Ann Baglin
than school age, an individual qualified by the State Education Agency (SEA) to teach a
child of his or her age; and (b) at least one person qualified to conduct individual
diagnostic examinations of children, such as a school psychologist, speech-language
pathologist, or remedial reading teacher." (Emphasis added). Section 300.540 clearly
identifies those persons who must be included in the team o f qualified professionals. The
regulation makes clear that it is the parent and the team of qualified professionals who
determine whether a child is a child with a SLD. It is important to note that the "team"
described in §300.540 is not the same as the IEP team defined in §300.344.
The regulations at 34 CFR §300.543(b) require that each team member shall certify in
writing whether the report documenting the team's determination of eligibility reflects his
or her conclusion. If it does not reflect his or her conclusion, the team member must
submit a separate statement presenting his or her conclusions. Team member as used in
this citation speaks specifically to the team of qualified professionals involved in the
additional evaluation procedures that must be used to conduct evaluations and to submit
written reports where it is suspected that a child has a SLD. Therefore, the requirements
at 34 CFR §300.543(b) do not require or place an "affirmative duty" on the child's parent
to submit a separate statement presenting his or her conclusions. However, it would not
be inconsistent with the IDEA for a State to require that the child's parent be afforded the
opportunity to provide (but not be required to provide) such a statement.
Although the parent is not listed as a member of the team of qualified professionals and is
not required to submit a written statement reflecting his or her conclusion, the regulations
at 34 CFR §§300.540 and 300.534 are very clear in requiring the determination of
whether a child suspected of having a SLD is a child with a disability must be made by
the parents and the team of qualified professionals.
We hope you find this explanation helpful. If we can be of further assistance, please do
not hesitate to contact Dale King at (202) 260-1156 or Dr. JoLeta Reynolds of the Office
of Special Education Programs at (202) 205-5507 (press 3).
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

